Title: John Adams to John Quincy Adams, 20 December 1780
From: Adams, John
To: Adams, John Quincy


     
      My dear John
      Amsterdam Decr. 20. 1780
     
     I have just received a Letter from Mr. Thaxter and another from your Brother, and should have been equally pleased with one from you.
     Write me as often as you can, and let me know what Professors you Attend and what Instructors attend you, whether you understand the Lectures &c.
     
     The Lectures upon the Greek of the New Testament, I would have you all attend, and those upon Euripides, Sophocles, &c. too if you have Time, and it is thought proper.
     You have now a Prize in your Hands indeed. Such as if you do not improve to the best Advantage, you will be without Excuse. But as I know you have an Ardent Thirst for Knowledge and a good Capacity to acquire it, I depend upon it, you will do no Dishonour to yourself nor to the University of Leyden.
     
      Your affectionate Father,
      John Adams
     
    